Citation Nr: 1615226	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-08 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

2.  Entitlement to an initial rating in excess of 20 percent for lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to February 2007.

This matter came to the Board of Veterans' Appeals (Board) on appeal from June 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In December 2012 and June 2015, the Board remanded the above issues for additional development.

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Board notes that a June 2007 rating decision granted service connection for lumbar strain and assigned an evaluation of 20 percent effective February 17, 2007.  Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the June 2007 rating action, VA was in receipt of new and material evidence within one year of a rating decision addressing the condition and must relate any subsequent back to this original claim.  38 C.F.R. § 3.156(b) (2015); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Thus, the June 2007 rating action did not become final and remains pending.  See Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the June 2007 rating action is the proper determination certified for appellate review with regard to the Veteran's claim for an initial rating in excess of 20 percent for lumbar strain. 





FINDINGS OF FACT

1.  The Veteran's right hip disability is not shown to be etiologically related to service or a service-connected disability.

2.  The Veteran's left hip disability is not shown to be etiologically related to service or a service-connected disability.

3.  From February 17, 2007 to October 20, 2014, even considering the Veteran's pain and corresponding functional impairment, including during flare-ups, the preponderance of the evidence shows that his lumbar strain is not productive of forward flexion of the thoracolumbar spine of 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or intervertebral disc syndrome.

4.  Effective October 20, 2014, resolving all reasonable doubt in the Veteran's favor, given her pain and corresponding functional impairment, including during flare-ups, the Veteran had forward flexion of the thoracolumbar spine limited to 15 degrees with no ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).

3.  From February 17, 2007 to October 20, 2014, the criteria for a disability rating in excess of 20 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015).
4.  Effective October 20, 2014, the criteria for a 40 percent disability rating, and no more, for lumbar strain have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.59, 4.71a, DC 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In regard to the claims for service connection for right and left hip disabilities, the Board finds that VA has satisfied its duty to notify.  Specifically, a March 2008 letter, sent prior to the initial unfavorable decision issued in August 2008 advised the Veteran of the evidence and information necessary to substantiate his service connection claim and establish disability ratings and effective dates.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

In regard to the claim for an initial rating in excess of 20 percent for lumbar strain, this claim arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Since the claim was for service connection and it was granted, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, post-service VA treatment records, and VA examination reports.

In June 2015, the Board remanded the Veteran's claims in order to obtain additional treatment records, provide the Veteran an opportunity to submit lay statements related to his claims, and obtain VA examinations of the hips and low back.  The Board finds there has been substantial compliance with its June 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, additional VA treatment records were obtained, a July 2015 letter was sent to the Veteran requesting the additional evidence noted above, and the Veteran was scheduled for a VA examination on July 20, 2015.  

The Veteran, however, did not attend the examination scheduled for his hips and low back on July 20, 2105.  When entitlement to a benefit cannot be established without a current VA examination, and a claimant, without good cause, fails to report for such examination in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.  Here, as the Veteran did not state he would be unable to attend his VA examination scheduled for July 20, 2015 or request the examination be rescheduled, the Board must adjudicate the claims based on the evidence of record.

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In his February 2008 VA Form 21-526, Veteran's Application for Compensation or Pension, the Veteran contended his hip disability was present since February 2004, which was during his time in service.  In a February 2009 statement, the Veteran contended that during his time in service, he complained of pain in his hip but was only given Motrin.  However, the Veteran's service treatment records show no complaints or treatment for a hip condition.  

VA treatment records note an April 2009 x-ray showed moderate degenerative joint disease of the hips, right greater than left.  However, a May 2010 MRI of the hip MRI showed the bony structures were normal except for a minute bone island in the neck of the femur, the hip cartilages were normal, there was no evidence of impingement, support structures were normal, and no soft tissue abnormalities were identified.

Pursuant to the December 2012 remand directives, an examination was ordered in January 2013.  At the examination, the Veteran contended that since his back injury in service, he suffered pain in the back mostly on the right side and radiation to his right hip.  The examiner determined the right hip and thigh condition were not caused by or a result of the Veteran's service-connected conditions of lumbar strain, a right lower extremity condition, loss of the use of the right foot, right and left knee disabilities, and left ankle disability.  In June 2015, the Board determined this opinion was not adequate because the examiner did not provide any opinion as to direct service connection and did not fully address the question of secondary service connection.  The Board determined that another remand was required to obtain the needed medical opinions.  However, as noted above, the Veteran failed to attend the VA examination scheduled for July 2015; therefore, the Board must adjudicate the claims based on the evidence of record.

The only evidence that the Veteran's right and left hip disabilities began in service and/or was caused by a service-connected condition are the lay statements of the Veteran.  The earliest evidence of treatment for a hip condition in April 2009 (over two years after the Veteran's separation from service).  Accordingly, the Board determines that the Veteran's report that he injured his hips in service is not credible.
Furthermore, to the extent that the Veteran and his representative's assert that the Veteran's right and left hip disabilities are related to service and/or secondary to his service-connected disabilities, lay evidence is not always competent evidence of a nexus.  See Woehlaert v. Nicholson, 21 Vet. App. 456,462 (2007) (rheumatic fever is not a condition capable of lay diagnosis).  This lay evidence is not competent because the Veteran does not possess the medical knowledge to attribute a hip condition to service.  Further, the relationship between a hip condition and the Veteran's service connected conditions are of a complex nature and require medical expertise and the interpretation of medical literature to evaluate.  Colantonio v. Shinseki, 606 F. 3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony falls short in proving an issue that requires expert medical knowledge).  Consequently, such lay statements do not constitute competent nexus opinions.

In sum, the evidence does not show that the Veteran's right and/or left hip disability is related to service.  Nor does the evidence show that his right and/or left hip disability was caused or aggravated by any of his service-connected conditions.  Accordingly, the preponderance of the evidence is against the claims, and service connection for a right and left hip disability are denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where  there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; unfavorable ankylosis of the entire spine warrants a 100 percent evaluation.  Id.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine: Note (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  

For purposes of evaluation under Diagnostic Code 5243 (Intervertebral Disc Syndrome), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2014).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2).

The Veteran's lumbar spine disability is currently rated 20 percent disabling.  He contends that his symptoms are more severe than the currently assigned rating.  There is a separate rating in effect for radiculopathy of the right lower extremity associated with lumbar strain.  There are no separate disability ratings in effect for any other associated neurologic impairment.  Consideration of associated objective neurologic abnormalities is inherent in the evaluation of the claim on appeal.  See Note (1) following 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As part of the current appeal the Board has considered any separately evaluated objective neurologic abnormalities associated with the Veteran's mechanical low back pain.
A.  February 17, 2007 to October 20, 2014

After a careful review of the record, the Board finds that the Veteran's lumbar strain warrants no more than a 20 percent disability rating prior to October 20, 2014.

The May 2007 VA examination, the Veteran reported that he used a back brace.   The examination showed forward flexion to 60 degrees, lateral flexion to the right and left 30 degrees, rotation to the right and left 45 degrees, and extension to 20 degrees.  On repetitive use testing, the range of motion of the lumbar spine was not additionally limited by pain, fatigue, weakness or lack of endurance.  However, the Veteran reported flare-ups of his back condition with change in weather; cold and damp weather caused a flare-up.  He reported he could not stand for more than a half hour, sit for more than thirty minutes to an hour, lift objects in excess of 15 pounds, or climb more than one flight of stairs.  He further reported he could not stoop, bend, or crawl; and could not run for more than one minute.  He reported flare-ups one to two times per day lasting 15 to 20 minutes.  He reported an additional fifty percent limitation of function of his daily activities during flare-up of his back condition.  The examiner noted no incapacitating episodes within the past twelve months.

At the March 2008 VA examination, the Veteran reported he could not stand for long, could only walk a few blocks, and could not perform high impact activities such as running or jogging, or any activity that involved low back motion.  On examination, extension was 30 degrees with pain at 15 degrees, forward flexion was 50 degrees with pain throughout, lateral flexion was 25 degrees on both sides without pain, and lateral rotation was 30 degrees on both sides without pain.  The Veteran was capable of three slow repetitions at the aforementioned ranges of motion without further limitation due to pain, fatigue, weakness, or lack of endurance.  The examiner diagnosed chronic lumbosacral strain with imaging evidence of degenerative disc disease.

In a February 2009 statement, the Veteran reported constant, increasing pain and lack of mobility on a daily basis.

January 2010 VA examination, the Veteran presented with a moderately slow, antalgic gait utilizing a cane and wearing a lumbar brace.  The Veteran reported difficulty with prolonged sitting for more than one half hour, standing and walking for more than 15 minutes, bending and lifting more than 15 pounds due to low back pain.  On examination, flexion was 60 degrees, lateral flexion to the right and left were 20 degrees, rotation to the right and left were 20 degrees, and extension was 20 degrees.  With repetitive use times three, the range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  The Veteran denied flare-ups and denied incapacitating episodes.

At a June 2010 VA examination, it was noted that the Veteran was wheelchair bound due to his knee and back problems.  

After review of the competent medical evidence regarding the Veteran's lumbar strain, a rating in excess of 20 percent prior to October 20, 2014 is not warranted because the evidence on file does not show forward flexion of the thoracolumbar spine of 30 degrees or less, nor does it show ankylosis.  The range of motion findings is inconsistent with ankylosis.  Further, the evidence does not show a diagnosis of intervertebral disc syndrome of the thoracolumbar spine with incapacitating episodes.  

B.  Since October 20, 2014

After a careful review of the record, the Board finds that the Veteran's lumbar strain warrants a 40 percent disability rating.  October 2014 VA treatment records show flexion of the lumbar spine was 15 out of 90 and extension was 5 out of 30. 

Resolving all reasonable doubt in the Veteran's favor, these findings of limitation of motion warrant a 40 percent rating.  The criteria for a rating in excess of 40 percent have not been met.  The evidence does not show unfavorable ankylosis of the entire thoracolumbar spine and the range of motion findings is inconsistent with ankylosis.  Further, there is no indication that the Veteran suffered from incapacitating episodes.  Thus, the Board finds that the Veteran's lumbar spine disability warrants a 40 percent rating.
C.  Separate Evaluations for Neurological Impairment

Considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  The Veteran's service-connected radiculopathy of the right lower extremity associated with lumbar strain has currently been assigned a separate 40 percent disability ratings under 38 C.F.R. § 4.124a, DC 8521.  

Under DC 8521, a 40 percent disability is assigned for complete paralysis of the external popliteal nerve (common peroneal) with symptoms of foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of all toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. 4.124a, DC 8521.  The Veteran's current rating of 40 percent is the maximum rating under DC 8521.

At the May 2007 VA examination, the Veteran reported the pain in his low back did not radiate to his buttocks or his lower extremities and he denied any weakness or paresthesias in both lower extremities.  At the Match 2008 VA examination, the examiner noted the pain is felt in the low back only without any sciatica features.

VA treatment records show in December 2009, the Veteran reported pain radiated to the right buttock and half way down the posterior aspect of his right lower extremity, and in January 2010 the Veteran reported the right lower extremity pain extended down to the foot.  In January 2010, the assessment was progression of right S1 root compression by disc and right L5 radiculitis.

At the January 2010 VA examination, the Veteran reported severe, constant, burning pain radiating into his right leg with numbness, tingling, weakness and fatigue.  Neurological examination showed both sensory and motor function normal as it related to the lumbar spine.  

At the May 2010 VA examination, the Veteran reported, following an epidural steroid injection in December 2009, he was wheelchair bound, could not walk, and had pain shooting down his right leg, along with weakness of his right leg.  The examiner diagnosed L5-S1 radiculopathy and determined it was moderate in severity.

At his June 2010 VA examination, the Veteran reported that he fell twice in the past two weeks and attributed the falls to his leg giving out on him.  Strength testing could not be done on the right lower extremity because any amount of movement caused the Veteran pain.  The examiner diagnosed L5-S1 degenerative disc disease with right leg S1 radiculopathy.

VA treatment records show that in June 2010 VA treatment records, the Veteran reported his right hand was numb and painful and in August 2010, the Veteran reported numbness and weakness in the bilateral upper extremities.  However, there is no indication these upper extremity and hand symptoms are associated with the Veteran's lumbar strain.

At his January 2013 VA examination, the Veteran reported back pain mostly on the right side radiating to the right hip, knee, and foot and weakness of the right lower leg.  Upon examination, no radiculopathy was found.  Bowel and bladder were also found to be normal.  VA treatment records through October 2014 continued to show right sciatica radiating into the thigh, leg, and foot.  A September 2014 VA treatment record noted numbness and tingling down the right leg.

The Veteran reported nocturia in December 2010 VA treatment records; however, he subsequently denied nocturia in January 2011 VA treatment records and subsequent VA treatment records showed no evidence of nocturia.  Additionally, the January 2013 VA examination found bowel and bladder to be normal.  Therefore, it appears that any nocturia that was present subsequently resolved.  Additionally, there is no indication that the nocturia was related to the Veteran's lumbar strain.

Consequently, the Board finds that an increased rating for radiculopathy of the right lower extremity associated with lumbar strain is not warranted.  The Board also finds that a separate rating for any other neurological impairment is not warranted as the Veteran's lumbar strain is not manifested by a neurological impairment, aside from right lower extremity radiculopathy which is service-connected.  

D.  Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's lumbar strain, to include pain, limitation of motion, functional impairment, and radiculpathy.  The rating criteria are therefore adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  The Veteran is in receipt of TDIU benefits effective November 5, 2009.  Moreover, the evidence does not show, nor has the Veteran contended, that he is unemployed solely due to his lumbar strain.  Consequently, the Board concludes no further discussion of TDIU is warranted in this decision.
ORDER

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

From February 17, 2007 to October 20, 2014, an evaluation in excess of 20 percent for lumbar strain is denied.

Subject to the law and regulations governing payment of monetary benefits, a 40 percent rating for lumbar strain is granted effective October 20, 2014,




____________________________________________
STEVEN D REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


